Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19, 21, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Swain US 2011/0033811) in view of Fallah (US 2012/0225398) and Oda et al (US 2018/0049847).
Swain discloses a method of providing an orthodontic device having a single integrally formed body 26 made of an elastic material having multiple openings.  The method includes attaching brackets 12 to a patient’s teeth, securing an archwire to the brackets and then mounting the orthodontic device 26 around the brackets 26 by fitting the openings over the wings 22, 24 of the brackets 12 (note particularly Figure 9).  The orthodontic device provides a tension force to the teeth in order to pull the teeth toward one another closing space between the teeth (note particularly paragraph [0030]).   In regard to the “first”, “second”, and “third” tooth limitations Swain only illustrates the orthodontic device used on two teeth, however, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the method to an additional third tooth for patients having a third tooth with an undesirable space adjacent the second tooth.   In regard to the “superelastic” material limitation, Swain only discloses that the orthodontic device is “elastic” and does not disclose that the device is “super elastic” as required by the claims.   Fallah, for similar orthodontic device connected to orthodontic brackets teaches that it is preferable to form the device of nickel-titanium wires that provide “gentle, more forgiving and comfortable properties” (paragraph [0021]).   Additionally, Oda et al is cited as teaching for a similar orthodontic device 222 having openings that are fitted over orthodontic brackets 225 (Figure 6) that it is desirable form the device of nitinol to take advantage of the desired material properties of stiffness and resiliency (paragraph [0069]).   To have constructed the Swain orthodontic device 26 of nitinol as taught by Fallah and Oda et al to provide for a gentle comfortable properties with the desired stiffness and resiliency would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Berke (US 2,406,527) in view of Andreiko et al (US 5,018,969).
Berke discloses a method of treating a patient’s malocclusion wherein an orthodontic device A is provided which is made from one or more wires 36, 38 that define first second and third openings (see Figure 5).  First, second and third bracket structures B are attached to a patient’s teeth (Figure 1) and the first, second and third openings of the orthodontic device A are received around the wings of the bracket structures (see Figures 4, 8 and 10).  Berke does not disclose the wire from which the orthodontic device A is made is a braided nitinol wire.  Andreiko et al teaches forming such orthodontic wires of braided nitinol wire because it has substantially perfect memory even when sharply bent, minimizes discomfort to the patient and minimizes the time needed to move the patient’s teeth (note column 4, line 64 – column 5, line15).  To have formed the Berke orthodontic wire device of a braided nitinol wire as taught by Andreiko et al in order to take advantage of it memory properties and to minimize discomfort and treatment times would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712